


Exhibit 10.30

 

LEASE #8

(Warwick, RI)

 

This “Lease #8” is entered into as of January 5, 2015 (the “Effective Date”)
between Theriac -Warwick, LLC, a Florida limited liability company (“Landlord”),
and Southern New England Regional Cancer Center, LLC, a Rhode Island limited
liability company (“Tenant”), for the premises (the “Premises”) and improvements
thereon (the “Facility”) within the building with a street address of 450 Toll
Gate Road, Warwick, Rhode Island 02886 (the “Building”) located on the real
property more particularly described on attached Exhibit A (the “Property”),
such Premises and Facility used as a radiation or oncology related medical
office (as such utilization may be changed pursuant to Section 7.1(a) and
collectively, the “Business”). In consideration of the mutual covenants,
conditions and agreements set forth herein, Landlord hereby leases the Premises
to Tenant for the Term upon the terms and conditions provided below. Certain
capitalized terms used in this Lease are defined on Exhibit D.

 

RECOGNITION OF LEASE;

IRREVOCABLE WAIVER OF CERTAIN RIGHTS

 

Tenant and Landlord each acknowledge and agree that the terms and conditions of
this Lease shall be uniformly applied to the Facility and the Premises. The
Minimum Rent, Additional Rent, other amounts payable hereunder and all other
provisions contained herein have been negotiated and agreed upon based on the
intent to lease the entirety of the Premises as a single and inseparable
transaction pursuant to this Lease.

 

Tenant acknowledges and agrees that Landlord is entering into this Lease as an
accommodation to Tenant. Tenant, in order to induce Landlord to enter into this
Lease, to the extent permitted by law:

 

A.                                    Agrees, acknowledges and is forever
estopped from asserting to the contrary that the statements set forth in the
first sentence of this Section are true, correct and complete;

 

B.                                    Agrees, acknowledges and is forever
estopped from asserting to the contrary that this Lease is a new and de novo
lease, which supersedes and replaces in its entirety any existing or prior
occupancy lease between the Tenant and the Landlord or between any of the
entities comprising Tenant and any of the entities comprising Landlord that may
have existed prior to the date hereof; and

 

C.                                    Agrees, acknowledges and is forever
estopped from asserting to the contrary that this Lease is a single lease
pursuant to which the collective Premises are demised to the Tenant pursuant to
the terms and conditions of this Lease;

 

1.                                      Term. The “Term” of this Lease is the
Initial Term plus all Renewal Terms, and a “Lease Year” is the twelve month
period commencing on January 1 of each year of the Term; provided, however, the
first Lease Year shall commence on the date that Landlord acquires fee title to
the Property (the “Commencement Date”) and end on December 31, 2015. The
“Initial Term” commences on the Commencement Date and ends on December 31, 2029,
and may be extended for four (4) separate “Renewal Terms” of five (5) years each
if: (a) at least twelve (12), but not more than fifteen (15) months prior to the
end of the then current Term, Tenant delivers to Landlord a “Renewal Notice”
that it desires to exercise its right to extend this Lease for one (1) Renewal
Term; and (b) there is no Event of Default on

 

1

--------------------------------------------------------------------------------


 

the date Landlord receives the Renewal Notice (the “Exercise Date”) or on the
last day of the then current Term.

 

2.                                      Rent. During the Term, Tenant shall pay
Landlord “Rent” consisting of “Minimum Rent” plus “Additional Rent” determined
as provided in this Section 2; provided, the Rent for any Lease Year shall not
be less than one hundred percent (100%) of the Rent for the previous Lease Year.
The Rent for any month that begins or ends on other than the first or last day
of a calendar month shall be prorated based on actual days elapsed.

 

2.1                               Initial Term Rent. During the Initial Term,
“Minimum Rent” shall be payable in advance in twelve (12) equal monthly
installments of Twenty-Five Thousand Twenty-Five and 42/100 Dollars
($25,025.42). Commencing with the second (2nd) Lease Year and continuing
thereafter during the Term (excluding the first Lease Year of any Renewal Term),
Tenant agrees to pay “Additional Rent” to Landlord monthly in advance together
with the payment of Minimum Rent. Such Additional Rent (which shall be expressed
as an annual amount but shall be payable in equal monthly installments) shall be
equal to the sum of (A) the Additional Rent (if any) due for the immediately
preceding Lease Year and (B) the product of (i) the Minimum Rent and Additional
Rent due for the immediately preceding Lease Year and (ii) the percentage
increase, if any, in the CPI (as herein defined) from the first day of the
immediately preceding Lease Year to the last day of the immediately preceding
Lease Year. Tenant shall pay the Additional Rent to Landlord for the period of
time elapsing between the anniversary date and notice of such increase upon
request by Landlord. Thereafter the increase shall be payable equally with the
regular Minimum Rent payments. In no event shall a decrease in the CPI result in
a decrease in the Minimum Rent and Additional Rent payable under the terms of
this Lease.

 

2.2                               Renewal Term Rent. To establish a fair market
Minimum Rent for the Premises during the Renewal Terms, the Minimum Rent for the
Renewal Terms shall be reset and expressed as an annual amount equal to the
greater of: (i) one hundred three percent (103%) of the Minimum Rent due for the
immediately preceding Lease Year, or (ii) the Fair Market Rent of the Premises
on the Exercise Date as established pursuant to Exhibit B, provided, however, in
no event shall the Minimum Rent for the Premises during the first Lease Year of
such Renewal Term(s) be greater than one hundred ten percent (110%) of the
Minimum Rent and Additional Rent for the immediately preceding Lease Year. The
Minimum Rent for the Premises during the fourth Renewal Term, if any, shall be
reset and expressed as an annual amount equal to the Fair Market Rent of the
Premises on the Exercise Date. Commencing with the second (2nd) Lease Year of a
Renewal Term and continuing each Lease Year of such Renewal Term thereafter,
“Additional Rent” shall be calculated as provided in Section 2.1 and as so
calculated shall be payable in monthly installments throughout the remainder of
such Renewal Term.

 

2.3                               Payment Terms. All Rent and other payments to
Landlord shall be paid by wire transfer or ACH (Automated Clearing House) only.
Minimum Rent and Additional Rent shall be paid in advance in equal monthly
installments on or before the first (1st) Business Day of each calendar month.

 

2.4                               Absolute Net Lease. All Rent payments shall be
absolutely net to Landlord, free of any and all Taxes, Other Charges, and
operating or other expenses of any kind whatsoever, all of which shall be paid
by Tenant. Tenant shall continue to perform its obligations under this Lease
even if Tenant claims that it has been damaged by Landlord. Thus, Tenant shall
at all times remain obligated under this Lease without any right of setoff,
counterclaim, abatement, deduction, reduction or defense of any kind.

 

2

--------------------------------------------------------------------------------


 

Tenant’s sole right to recover damages against Landlord under this Lease shall
be to prove such damages in a separate action.

 

3.                                      Late Charges. The late payment of Rent
or other amounts due will cause Landlord to lose the use of such money and incur
administrative and other expenses not contemplated under this Lease. While the
exact amount of the foregoing is extremely difficult to ascertain, the parties
agree that as a reasonable estimate of fair compensation to Landlord, if any
Rent or other amount is not paid within (i) five (5) days after the due date for
such payment, then Tenant shall thereafter pay to Landlord on demand a late
charge equal to three percent (3%) of such delinquent amounts, and (ii) ten
(10) days after the due date for such payment, such unpaid amount shall accrue
interest from such date at the “Agreed Rate” of five percent (5%) plus the prime
rate of interest as published in the Wall Street Journal on the eleventh (11th)
day after the due date for such payment.

 

4.                                      INTENTIONALLY OMITTED.

 

5.                                      Taxes and Other Charges. At the end of
the Term, all Taxes and Other Charges shall be prorated. If Tenant has prepaid
any Taxes or Other Charges for periods extending beyond the end of the Term,
Landlord shall, within forty-five (45) days of the expiration of the Term,
reimburse Tenant for such Taxes and Other Charges, which obligation shall
survive the expiration or earlier termination of this Lease. Landlord shall
promptly forward to Tenant copies of all bills and payment receipts for Taxes or
Other Charges received by it. At the end of the Term, Subject to Section 5.1 and
Landlord’s obligations to make payments from the Tax Impound as defined therein,
Tenant shall pay and discharge (including the filing of all required returns),
prior to delinquency or imposition of any fine, penalty, interest or other cost
(“Penalty”) the following: (i) “Taxes”, consisting of any property (real and
personal) and other taxes and assessments levied or assessed with respect to
this Lease or any portion of the Premises, including, without limitation, any
state or county occupation tax, transaction privilege, franchise taxes, business
privilege, rental tax or other excise taxes, and other assessments levied or
assessed against the Premises, Tenant’s interest therein or Landlord (with
respect to this Lease and/or the Premises, but excluding any local, state or
federal income tax based upon the net income or excess profits of Landlord, any
capital gains tax imposed on Landlord in connection with the sale of all or any
portion of the Premises to any Person and any transfer tax or stamps for
Landlord’s transfer of any interest in any portion of the Premises to any Person
other than Tenant or any of its Affiliates), which shall be borne by Landlord,
and (ii) “Other Charges”, consisting of any utilities, common area maintenance,
and other costs and expenses of the Business and operation, possession or use of
any portion of the Premises and all other charges, obligations or deposits
assessed against any portion of the Premises during the Term. Tenant may pay all
of any portion of the Taxes or the Other Charges in permitted installments
(whether or not interest accrues on the unpaid balance) when due and before any
Penalty. Tenant will furnish to Landlord, promptly after demand therefore, proof
of payment of Taxes and Other Charges which are paid by Tenant.

 

5.1                               Protests. Each party has the right, but not
the obligation, in good faith to protest or contest (a “Protest”) in whole or in
part (i) the amount or payment of any Taxes or Other Charges and (ii) the
existence, amount or validity of any Lien (as defined in Section 8.1) by
appropriate proceedings sufficient to prevent its collection or other
realization and the sale, forfeiture or loss of any portion of the Premises or
Rent to satisfy it (so long as, in the case of any Protest or contest by Tenant,
Tenant provides Landlord with reasonable security to assure the foregoing, which
security may take the form of a title indemnity (in a form reasonably acceptable
to Landlord and from a national title insurance company

 

3

--------------------------------------------------------------------------------


 

reasonably acceptable to Landlord) or payment of the amount due the lien
claimant), provided that if as a result of any Protest initiated by Landlord,
such Taxes, Other Charges or the amount of any Lien increases above the
protested amount, such increase shall be borne exclusively by Landlord. Each
party shall diligently prosecute any such Protest initiated by it at its sole
cost and expense. In connection with any Protest that Tenant is diligently
pursuing regarding Taxes, subject to Landlord’s obligation to make payments from
the Tax Impound pursuant to Section 5.2, Tenant shall pay the Taxes that are the
subject of such Protest before the imposition of any Penalty. In connection with
any Protest that Tenant is diligently pursuing regarding any Other Charges or
Liens, Tenant shall pay such Other Charges or pay such Liens (or otherwise cause
them to be removed) before any part of the Premises or any Rent therefrom or
interest therein is in any danger of being sold, forfeited, attached or lost. At
Tenant’s sole cost and expense, Landlord will cooperate fully in any Protest
that involves an amount assessed against it and, at Tenant’s request, in the
case of any Protest in which Tenant is prohibited from solely prosecuting such
proceedings by applicable law.

 

5.2                               Impound. Tenant shall include with each
Minimum Rent payment a deposit of one-twelfth (l/12th) of the amount required to
discharge the annual amount of real property Taxes secured by a Lien encumbering
any portion of the Premises (“Real Property Taxes”) as and when they become due
(the “Tax Impound”). The amounts held by Landlord in the Tax Impound shall be
applied by Landlord directly to the payment of the Taxes in a timely fashion and
prior to the imposition of any Penalty, and, except if resulting from
insufficient funds in the Tax Impound, if any Penalty results from Landlord’s
failure to timely make any such payment, such Penalty shall be paid by Landlord.
The Tax Impound shall be calculated on the basis of the most recent available
levy applied to the most recent available assessment of Real Property Taxes. The
Tax Impound shall not be held by Landlord in trust or as an agent of Tenant, but
rather shall be applied by Landlord to the Taxes. The Tax Impound shall earn
interest on an annual basis based upon the average interest earned during such
year by Landlord on its cash deposits. Interest earned on the Tax Impound for a
given Lease Year shall, at Tenant’s election either (a) be paid to Tenant within
thirty (30) days of the end of the Lease Year, or (b) in the case of (i) a Lease
Year that is not the final Lease Year, be credited against the amount of Tax
Impound due from Tenant to Landlord for the first month (or additional
month(s) if such credit exceeds the amount of Tax Impound due for such first
month) of the subsequent Lease Year, or in the case of (ii) the final Lease
Year, paid to Tenant within thirty (30) days of the expiration of the Term or
earlier termination of this Lease. If at any time within thirty (30) days prior
to the due date the Tax Impound shall be insufficient for the payment of the
obligation in full, Tenant shall within ten (10) days after demand deposit the
deficiency with Landlord. If the Tax Impound is in excess of the actual
obligation, at Tenant’s election any excess funds shall either (x) be paid to
Tenant within thirty (30) days of the end of the Lease Year, or (y) in the case
of (1) a Lease Year that is not the final Lease Year, be credited against the
amount of Tax Impound due from Tenant to Landlord for the first month (or
additional month(s) if such credit exceeds the amount of the Tax Impound due for
such first month) of the subsequent Lease Year, or in the case of (2) the final
Lease Year, paid to Tenant within thirty (30) days of the expiration of the Term
or earlier termination of this Lease. Tenant shall forward to Landlord or its
designee all Tax bills, bond and assessment statements as soon as they are
received and receipts for payment of all Taxes required to be paid by Tenant. If
Landlord transfers this Lease, it shall transfer the Tax Impound, and all
interest earned thereon, to the transferee, and Landlord shall thereafter have
no liability of any kind with respect thereto.

 

6.                                      Insurance. All insurance provided for in
this Lease shall (i) be maintained under valid and enforceable policies issued
by insurers licensed and approved to do business in the state(s) where the

 

4

--------------------------------------------------------------------------------


 

Facility or portion of the Premises is located and having general policyholders
and financial ratings of not less than “A-” and “X”, respectively, in the then
current Best’s Insurance Report, (ii) except for insurance referenced in
Section 6(c), 6(d) and Section 6(e), name Landlord (and, if required, pursuant
to the terms of any mortgage encumbering the Premises, or any part hereof,
Landlord’s mortgagee) as an additional insured and, for the casualty policy
referenced in Section 6(a), as the owner and loss payable beneficiary, (iii) be
on an “occurrence” basis, (iv) cover all of Tenant’s operations at the Facility
or portion of the Premises, (v) provide that the policy may not be canceled
except upon not less than thirty (30) days prior written notice to Landlord and
(vi) be primary and provide that any insurance with respect to any portion of
the Premises maintained by Landlord is excess and noncontributing with Tenant’s
insurance. The parties hereby waive as to each other all rights of subrogation
(other than with respect to Worker’s Compensation Coverage described below)
which any insurance carrier, or either of them, may have by reason of any
provision in any policy issued to them, provided such waiver does not thereby
invalidate such policy. Original policies or satisfactory insurer certificates
evidencing the existence of the insurance required by this Lease and showing the
interest of Landlord shall be provided to it prior to the commencement of the
Term or, for a renewal policy, not less than five (5) days prior to the
expiration date of the policy being renewed. If Landlord is provided with a
certificate, it may demand that Tenant provide a complete copy of the related
policy within fifteen (15) days. Tenant may satisfy the insurance requirements
hereunder through coverage under a so-called blanket policy or policies of
insurance carried and maintained by Tenant; provided, however, that the coverage
afforded Landlord will not be reduced or diminished or otherwise be different
from that which would exist under a separate policy meeting all other
requirements of this Lease by reason of the use of such blanket policy of
insurance. During the Term, Tenant shall maintain the following insurance and
any claims thereunder shall be adjudicated by and at the expense of it or its
insurance carrier:

 

(a)                                         Fire and Extended Coverage with
respect to the Facility against loss or damage from all causes under standard
“all risk” property insurance coverage with an agreed amount endorsement (such
that the insurance carrier has accepted the amount of coverage and has agreed
that there will be no co-insurance penalty), without exclusion for fire,
lightning, windstorm, explosion, smoke damage, vehicle damage, sprinkler
leakage, flood, vandalism, earthquake, malicious mischief or any other risks
normally covered under an extended coverage endorsement, in amounts that are not
less than the actual replacement value of the Facility and all Tenant Personal
Property associated therewith (including the cost of compliance with changes in
zoning and building codes and other laws and regulations, demolition and debris
removal and increased cost of construction). Additionally, if the Facility
contains steam boilers, steam pipes, steam engines, steam turbines or other high
pressure vessels, insurance with an agreed amount endorsement (such that the
insurance carrier has accepted the amount of coverage and has agreed that there
will be no co-insurance penalty), covering the major components of the central
heating, air conditioning and ventilating systems, boilers, other pressure
vessels, high pressure piping and machinery, elevators and escalators, if any,
and other similar equipment installed in the Facility, in an amount equal to one
hundred percent (100%) of the full replacement cost of the Facility, which
policies shall insure against physical damage to and loss of occupancy and use
of the Facility arising out of an accident or breakdown covered thereunder.
Notwithstanding any provision to the contrary herein, insurance coverage for
earthquake shall be limited to One Million Dollars ($1,000,000) in the aggregate
for the entire Premises.

 

(b)                                         Commercial General Public Liability
Coverage with respect to the Facility (including products liability and broad
form coverage) against claims for bodily injury, death or property damage
occurring on, in or about the Facility, affording the parties protection of not
less than One Million

 

5

--------------------------------------------------------------------------------

 

Dollars ($1,000,000) per occurrence and Three Million Dollars ($3,000,000) in
the aggregate, which maximum aggregate limit may be satisfied with the
combination of commercial general public liability coverage and excess and/or
umbrella coverage;

 

(c)                                          Professional Liability Coverage
with respect to the Facility for damages for injury, death, loss of service or
otherwise on account of professional services rendered or which should have been
rendered, in a minimum amount of One Million Dollars ($1,000,000) per occurrence
and Three Million Dollars ($3,000,000) in the aggregate;

 

(d)                                         Worker’s Compensation Coverage with
respect to the Facility for injuries sustained by Tenant’s employees in the
course of their employment and otherwise consistent with all applicable legal
requirements;

 

(e)                                          Business Interruption and Extra
Expense Coverage with respect to the Facility for loss of rental value for a
period not less than one (1) year, covering perils consistent with the
requirements of Section 6(a) and providing that any covered loss thereunder
shall be payable to the Landlord as its interests may appear, and (A) including
either an agreed amount endorsement or a waiver of any co-insurance provisions,
so as to prevent Tenant, Landlord and any other insured thereunder from being a
co-insurer, or (B) if such insurance contains a coinsurance provision, with a
limit greater than or equal to ten (10) times the amount of annual Minimum Rent
and Additional Rent then payable under this Lease; and

 

(f)                                           Deductibles/Self-Insured
Retentions for the above policies shall not be greater than One Hundred Twenty
Five Thousand Dollars ($125,000.00). At such times and only so long as policies
of insurance with deductibles or self-insured retentions not greater than One
Hundred Twenty Five Thousand Dollars ($125,000.00) are generally not available
to operators of businesses similar to that then being conducted at the Premises
at commercially reasonable rates, as determined by Landlord in its reasonable
judgment, the deductibles or self-insured retentions on the policies of
insurance required hereunder may be in such greater amount, as determined by
Landlord in its reasonable judgment, that would result in the applicable
policies being available at commercially reasonable rates, not to exceed Two
Hundred Fifty Thousand Dollars ($250,000.00). Notwithstanding the foregoing,
with respect to windstorm/hail coverage, the deductibles/self-insured retentions
for the Facility shall be equal to the greater of (i) such amounts permitted
under the preceding two sentences, (ii) with respect to only those Facility
located in the State of Florida, $250,000.00, and (iii) five percent (5%) of the
total insurable value of the Facility.

 

7.                                      Use, Regulatory Compliance and
Preservation of Business.

 

7.1                               Permitted Use.

 

(a)                                 Tenant shall use, operate and occupy the
Facility as a radiation or oncology related medical office building and
treatment center, and for ancillary services relating thereto, but for no other
purpose; provided, however, that Tenant may, with the written approval of
Landlord (subject to the succeeding sentence, to be granted or withheld in the
exercise of its sole and absolute discretion) change the use of the Facility to
a different use so long as Tenant shall continue to use, operate and occupy the
Facility for a use in the medical services industry. Landlord, upon the written
request of Tenant, shall approve a change in the use of the Facility if the
following conditions are met: (i) the proposed change in

 

6

--------------------------------------------------------------------------------


 

use is for a use in the medical services industry, (ii) Tenant has obtained and
provided to Landlord appraisals (prepared by an appraiser reasonably acceptable
to Landlord) that take into account the proposed change in use and that
demonstrate to Landlord’s reasonable satisfaction that the fair market value of
the Facility after the change in use will not result in a material reduction of
the fair market value of the Facility, and (iii) Tenant has obtained or agrees
to obtain prior to such change in use all licenses, certificates, permits and
all other approvals required by law in connection with operating the Facility
for the proposed new use. Tenant shall operate the Facility and the Business
conducted thereon in a manner consistent with all applicable laws.

 

(b)                                 Tenant shall continuously and
uninterruptedly use, operate and occupy the Facility throughout the Term;
provided, however, that (i) Tenant may close down the operations of the Facility
in connection with Tenant’s refurbishing, upgrading, or changing the permitted
use of the Facility for a commercially reasonable amount of time required to
complete such refurbishment, upgrades, or change in use; but in no event shall
such period of time exceed two hundred seventy (270) days, and (ii) subject to
the Tenant’s restoration obligations contained in this Lease, Sections 17 and
18, the Facility may be temporarily closed down to the extent and for the period
of time the Facility is untenantable by reason of fire or other casualty or
condemnation.

 

7.2                               Regulatory Compliance. Tenant, the Facility
and the other portions of the Premises shall be subject to all CC&R’s
promulgated by, or for the benefit of, condominium or other such associations or
entities, as the same may be amended from time to time and Tenant, the Facility
and the other portions of the Premises shall comply in all material respects
with all of such CC&R’s, as well as all licensing and other laws and other use
or maintenance requirements applicable to the Business conducted thereon and, to
the extent applicable, all Medicare, Medicaid and other third-party payor
certification requirements, including timely filing properly completed cost and
other required reports, timely paying all expenses shown thereon, and ensuring
that the Facility, to the extent required in connection with the then permitted
use pursuant to Section 7.1(a), continues to be fully certified for
participation in Medicare and Medicaid throughout the Term. Further, Tenant
shall not commit any act or omission that would in any way violate any
certificate of occupancy affecting the Facility. All inspection fees, costs and
charges associated with a change of such licensure or certification shall be
borne solely by Tenant. In addition, Tenant shall operate the Facility in full
compliance with the applicable provisions of the Medicare Anti-Kickback Law, 42
U.S.C. 1320a-7(b), and the Stark Self-Referral Prohibition Act, 42 U.S.C.
1395nn, et. seq., as the same may be modified, supplemented or replaced from
time to time, and all regulations promulgated thereunder from time to time.

 

7.3                               Quiet Enjoyment. So long as no Event of
Default has occurred and is continuing, Landlord covenants that Tenant may
peaceably and quietly have, hold and enjoy the Premises for the Term, free of
any claim or other action not caused or created by Tenant, subject to Section 17
or Section 18.

 

8.                                      Acceptance, Maintenance, Upgrade,
Alteration and Environmental.

 

8.1                               Acceptance “AS IS”; No Liens. Tenant
acknowledges that its predecessor in interest has been in possession of and
operating the Premises prior to the date of this Lease and is presently engaged
in operations like the Business conducted at the Facility in the state where the
Facility is located and has expertise in such industry and, in deciding to enter
into this Lease, has not relied on any representations or warranties, express or
implied, of any kind from Landlord with respect to the Premises.

 

7

--------------------------------------------------------------------------------


 

Tenant has examined the condition of title to and thoroughly investigated the
Premises, has selected the Premises to its own specifications, has concluded
that, as of the date hereof, no improvements or modifications are required to be
made by Landlord in order to conduct the Business thereon, and accepts them on
an “AS IS” basis and assumes all responsibility and cost for the correction of
any observed or unobserved deficiencies or violations. It is expressly
understood and agreed that any inspection by or on behalf of the Landlord of the
business conducted at the Premises or of the Premises is for Landlord’s sole and
exclusive benefit and is not directly or indirectly for the benefit of, nor
should be relied in any manner upon by, Tenant, its subtenants or any other
third party. Subject to its right to Protest set forth in Section 5.1, Tenant
shall not cause or permit any lien, levy or attachment to be placed or assessed
against any portion of the Premises or the operation thereof (a “Lien”) other
than “Permitted Exceptions” as described on Exhibit C and any mortgage, lien,
encumbrance, or other charge created by or resulting solely from any act or
omission of Landlord.

 

8.2                               Tenant’s Maintenance Obligations. Tenant shall
(i) keep and maintain the Premises in good appearance, repair and condition and
maintain proper janitorial services, (ii) promptly make all repairs (interior
and exterior, structural and nonstructural, ordinary and extraordinary, foreseen
and unforeseen) necessary to keep the Facility in good and lawful order and
condition and in substantial compliance with all applicable requirements and
laws relating to the business conducted thereon, including, if applicable
certification for participation in Medicare and Medicaid, and (iii) keep and
maintain all Landlord and Tenant Personal Property in good condition, ordinary
wear and tear, casualty and condemnation excepted, and repair and replace such
property consistent with prudent industry practice.

 

8.3                               Alterations by Tenant. Tenant may alter,
improve, exchange, replace, modify or expand (collectively, “Alterations”) the
Premises from time to time as it may determine is desirable for the continuing
and proper use and maintenance of the Premises; provided, that any Alterations
in excess of Two Hundred Fifty Thousand Dollars ($250,000.00) with respect to
the Facility in any rolling twelve (12) month period shall require Landlord’s
prior written consent, which consent shall not be unreasonably withheld,
conditioned or delayed; provided further, that any Alterations to the Premises
must satisfy the requirements set forth in Sections 4.04 (2) and (3) of Revenue
Procedure 2001-28, 2001-19 I.R.B. 1156. All Alterations shall immediately become
a part of the Premises and the property of Landlord subject to this Lease, and
the cost of all Alterations or other purchases, whether undertaken as an
on-going licensing, Medicare, Medicaid or other regulatory requirement, or
otherwise shall be borne solely by Tenant. All Alterations shall be done in a
good and workmanlike manner in compliance in all material respects with all
applicable laws and the insurance required under this Lease. If an Alteration
changes the rentable square footage of the Facility, Tenant shall promptly
provide Landlord notice of the same and upon delivery of such notice, and
Schedule 1 shall be deemed amended to reflect such revised rentable square
footage for the Facility.

 

8.4                               Hazardous Materials. Tenant’s use of the
Premises shall comply in all material respects with all Hazardous Materials
Laws. If any Environmental Activities occur or are suspected to have occurred in
material violation of any Hazardous Materials Laws or if Tenant has received
written notice of any Hazardous Materials Claim against any portion of the
Premises, Tenant shall promptly remedy any such violation or claim to the
reasonable satisfaction of Landlord and in accordance in all material respects
with all applicable governmental authorities, as required by Hazardous Materials
Laws. Tenant and Landlord shall promptly advise one another in writing upon
receiving written notice of (a) any Environmental Activities in material
violation of any Hazardous Materials Laws; (b) any Hazardous

 

8

--------------------------------------------------------------------------------


 

Materials Claims against Tenant or Landlord in connection with the Premises (or
any portion of the Premises); (c) any remedial action taken by Tenant or
Landlord in response to any Hazardous Materials Claims or any Hazardous
Materials on, under or about any portion of the Premises in material violation
of any Hazardous Materials Laws; (d) any occurrence or condition on or in the
vicinity of any portion of the Premises of which Tenant or Landlord, as
applicable, has actual knowledge and that materially increases the risk that any
portion of the Premises will be exposed to Hazardous Materials; and (e) all
material communications to or from Tenant, any governmental authority or any
other Person relating to Hazardous Materials Laws or Hazardous Materials Claims
with respect to any portion of the Premises, including copies thereof.
Notwithstanding any other provision of this Lease, if any Hazardous Materials
are discovered on or under any portion of the Facility in violation of any
Hazardous Materials Law, the Term shall be automatically extended with respect
to the Facility only and this Lease shall remain in full force and effect with
respect to the Facility only until the earlier to occur of (i) the completion of
all remedial action or monitoring, as reasonably approved by Landlord, in
accordance with all Hazardous Materials Laws, or (ii) the date specified in a
written notice from Landlord to Tenant terminating this Lease (which date may be
subsequent to the date upon which the Term was to have expired). Notwithstanding
the foregoing, unless the Initial Term of this Lease is renewed pursuant to
Section 1, above, in no event shall the provisions of this Section 8.5 extend
the Term for the Facility beyond December 31, 2027 as to the Facility; provided,
however, that Tenant’s obligations to complete all remedial action or monitoring
pursuant to this Section 8.5 shall survive any such termination of the Term.
Landlord shall have the right, at Tenant’s sole cost and expense (including,
without limitation, Landlord’s reasonable attorneys’ fees and costs) and with
counsel chosen by Landlord, to join and participate in, as a party if it so
elects, any legal proceedings or actions initiated in connection with any
Hazardous Materials Claims.

 

8.5                               Medical Waste. Tenant shall be responsible for
all Medical Waste disposal for the Facility, which disposal shall be provided by
a licensed medical waste hauler and shall comply in all material respects with
all applicable laws, rules, regulations and orders. If Tenant elects to provide
Medical Waste disposal services to the subtenants in the Facility, such services
shall be provided in compliance in all material respects with all applicable
laws, rules, regulations and orders.

 

9.                                      Tenant Property.

 

9.1                               Tenant Property. Tenant may obtain and install
all items of furniture, fixtures, trade fixtures, supplies and equipment as
Tenant determines are reasonably necessary or reasonably appropriate to operate
the Premises (“Tenant Personal Property”). As used herein, “Tenant Intangible
Property” means all the following at any time owned by Tenant in connection with
its use of any portion of the Premises: Medicare, Medicaid and other accounts
and proceeds thereof; rents, profits, income or revenue derived from such
operation or use; all documents, chattel paper, instruments, contract rights
(including all leases with subtenants and contracts with employees and third
parties), deposit accounts, general intangibles and choses in action; refunds of
any Taxes or Other Charges; if applicable, licenses and permits necessary or
desirable for Tenant’s use of any portion of the Premises, any applicable
certificate of need, occupancy or other similar certificate, and the exclusive
right to transfer, move or apply for the foregoing and manage the business
conducted at any portion of the Premises; and the right to use the name and any
other trade or other name now or hereafter associated with its operation of the
Premises.

 

9.2                               Schedule of Tenant Property. Upon receipt of
written request from Landlord, Tenant shall deliver to Landlord a schedule of
all lenders, purchase money equipment financiers,

 

9

--------------------------------------------------------------------------------


 

equipment lessors, and other parties who, other than Tenant, have any liens,
security interests, ownership interests, or other similar interests in and to
any Tenant Personal Property within the Premises with a value of or exceeding
One Hundred Thousand Dollars ($100,000.00) (the “Tenant Property Schedule”). The
Tenant Property Schedule shall be in a form reasonably acceptable to Landlord
and shall include: (i) the name, address, and other contact information for the
agent or lead bank (“Agent Bank”) in connection with Tenant’s senior credit
facility, and (ii) a detailed breakdown of each applicable item of Tenant
Personal Property, its age, useful economic life, and estimated value, and any
lenders, purchase money equipment financiers, equipment lessors, or other
parties who have a lien, security interest, ownership interest, or other similar
ownership interest in such item and the contact information for any and all such
parties. Tenant shall be required to deliver to Landlord an updated Tenant
Property Schedule upon the commencement of each Lease Year and in connection
with any change or replacement of Agent Bank.

 

9.3                               Waiver of Landlord’s Lien. Landlord hereby
waives any statutory or common law lien that may be granted or deemed to be
granted to Landlord in Tenant Personal Property or Tenant Intangible Property.
Landlord agrees that, upon the request of any Person that shall be providing
senior secured financing to Tenant, or a purchase money equipment financier or
equipment lessor of Tenant, Landlord shall, at Tenant’s sole cost and expense,
negotiate in good faith for the purpose of executing and delivering a
commercially reasonable waiver or subordination of Landlord’s statutory lien
rights, if any, and a consent and agreement with respect to the respective
rights of Landlord and such Person regarding the security interests in, and the
timing and removal of, any Tenant Personal Property or Tenant Intangible
Property which such Person has a secured interest (the “Collateral”), in form
and substance reasonably acceptable to Landlord and such Person, so long as such
waiver and agreement (i) provides for the indemnification of Landlord against
any claims by Tenant or any Person claiming through Tenant, and against any
physical damage caused to the Premises, in connection with the removal of any of
the Collateral by such Person, (ii) provides for a reasonable, but limited, time
frame for the removal of such Collateral by such Person after the expiration of
which same shall be deemed abandoned, and (iii) provides for the per diem
payment of Rent due hereunder by such Person for each day following the date of
the expiration or termination of this Lease that Landlord permits such Person’s
Collateral to remain in the Premises.

 

10.                               Financial, Management and Regulatory Reports.
Upon receipt of written request from Landlord, Tenant shall provide Landlord
with the reports listed in Exhibit E at the time described therein, and such
other information about it or the operations of the Premises and the Business as
Landlord may reasonably request from time to time, including such information
reasonably requested in connection with a financing of the Premises sought by
Landlord. All financial information provided shall be prepared in accordance
with generally accepted accounting principles consistently applied and shall be
submitted electronically in the form of unrestricted, unlocked “.xls”
spreadsheets (or, if restricted or locked, Landlord has been provided with all
necessary passwords and access keys required to fully access or extract the
subject data therefrom) created using Microsoft Excel (2003 or newer editions).
In the event Tenant fails to provide Landlord with the reports listed in
Exhibit E within the time periods specified therein, Tenant shall have a grace
period of five (5) Business Days after receipt of written notice of such failure
from Landlord to provide such reports, after which Tenant will be assessed with
a $500.00 administrative fee, which administrative fee shall be immediately due
and payable to Landlord.

 

11.                               Representations and Warranties. Each party
represents and warrants to the other that: (i) this Lease and all other
documents executed or to be executed by it in connection herewith have been duly
authorized and shall be binding upon it; (ii) it is duly organized, validly
existing and in good

 

10

--------------------------------------------------------------------------------

 

standing under the laws of the state of its formation and is duly authorized and
qualified to perform this Lease within the state(s) where any portion of the
Premises is located; and (iii) neither this Lease nor any other document
executed or to be executed in connection herewith violates the terms of any
other agreement of such party.

 

12.          Events of Default. The occurrence of any of the following events
will constitute an “Event of Default” on the part of Tenant, and there shall be
no cure period therefor except as otherwise expressly provided:

 

(a)           Tenant’s failure to pay any Rent when due within two (2) Business
Days after receipt of written notice from Landlord of such failure;

 

(b)           Tenant’s failure to pay when due Taxes, any Other Charges or other
payments required to be made by Tenant under this Lease, which failure continues
for ten (10) days after receipt of written notice from Landlord of such failure;

 

(c)           (i) The suspension or material limitation of any license, or, if
applicable, the certification of any portion of the Premises for provider status
under Medicare or Medicaid which would have a material adverse effect on the
operation of the Facility for the then permitted use pursuant to Section 7.1(a);
provided, however, if any such suspension or material limitation is curable by
Tenant it shall not constitute an Event of Default if Tenant promptly commences
to cure such breach and thereafter diligently pursues such cure to the
completion thereof within the lesser of (x) the time period in which the
applicable governmental agency has given Tenant to undertake corrective action
or (y) one hundred eighty (180) days after the occurrence of any such suspension
or material limitation; (ii) the revocation of any license or, if applicable,
the certification of any portion of the Premises for provider status under
Medicare or Medicaid which would have a material adverse effect on the operation
of the Facility for the then permitted use pursuant to Section 7.1(a); (iii) the
discontinuance of operations at the Facility, except as may be permitted
pursuant to Sections 7.1 or 24.5; (iv) the failure to maintain any certificate
of need or other similar certificate or license required to operate the Facility
for the then permitted use in accordance with the provisions of Section 7.1,
which failure would have a material adverse effect on the operation of the
Facility; or (v) the use of any material portion of the Premises other than as
permitted pursuant to Section 7.1;

 

(d)           A default beyond any applicable cure period by Tenant (i) with
respect to any obligation in excess of One Million dollars ($1,000,000.00) under
any other lease, agreement or obligation between Tenant and Landlord or any of
Landlord’s Affiliates, or (ii) in any payment of principal or interest on any
obligations of borrowed money to third parties having an aggregate principal
balance of One Hundred Million dollars ($100,000,000.00) or more in the
aggregate, or in the performance of any other provision contained in any
instrument under which any such obligation is created or secured (including the
breach of any covenant thereunder), (x) if such payment is a payment at maturity
or a final payment, or (y) if an effect of such default is to cause, or permit
any Person to cause, such obligation to become due prior to its stated maturity;

 

(e)           Any material misrepresentation by Tenant under this Lease or in
any written report, notice or communication made pursuant hereto from Tenant to
Landlord with respect to Tenant or the Premises;

 

11

--------------------------------------------------------------------------------


 

(f)            The failure to perform or comply with the provisions of Sections
6 or 16;

 

(g)           If (i) Tenant shall generally not pay its debts as they become
due, or shall admit in writing its inability to pay its debts generally, or
shall make an assignment of all or substantially all of its property for the
benefit of creditors; or (ii) a receiver, trustee or liquidator shall be
appointed for Tenant or the Facility if such appointment is not discharged
within sixty (60) days after the date of such appointment; (iii) the filing by
Tenant of a voluntary petition under any federal bankruptcy or state law to be
adjudicated as bankrupt or for any arrangement or other debtor’s relief; or
(iv) the involuntary filing of such a petition against Tenant by any other party
unless such petition is dismissed within ninety (90) days after filing; or

 

(h)           The failure to perform or comply with any other provision of this
Lease not requiring the payment of money unless Tenant cures it either
(i) within thirty (30) days after receipt of written notice from Landlord of
such failure or (ii) if such default cannot with due diligence be so cured
because of the nature of the default or delays beyond the control of Tenant and
cure after such period will not have a materially adverse effect upon the
Facility, then such default shall not constitute an Event of Default if Tenant
uses its best efforts to cure such default by promptly commencing and diligently
pursuing such cure to the completion thereof and cures it within one hundred
eighty (180) days after such notice from Landlord.

 

13.          Remedies. Upon the occurrence and during the continuance of an
Event of Default, Landlord may exercise all rights and remedies under this Lease
and the laws of the state(s) where the Premises are located that are available
to a lessor of real and personal property in the event of a default by its
lessee. Landlord shall have no duty to mitigate damages unless required by
applicable law and shall not be responsible or liable for any failure to relet
any of the Premises or to collect any rent due upon any such reletting. Tenant
shall pay Landlord, immediately upon demand, all expenses incurred by it in
obtaining possession and reletting any of the Premises, including reasonable
fees, commissions and costs of attorneys, architects, agents and brokers.

 

13.1        General. Without limiting the foregoing, Landlord shall have the
right (but not the obligation) to do any of the following upon and during the
continuance of an Event of Default: (a) sue for the specific performance of any
covenant of Tenant as to which it is in breach; (b) enter upon any portion of
the Premises, terminate this Lease, dispossess Tenant from the Premises, by any
available legal process, and/or collect money damages by reason of Tenant’s
breach, including the acceleration of (i) all Minimum Rent and Additional Rent
which would have accrued after such termination, discounted at an annual rate
equal to the then-current U.S. Treasury Note rate for the closest comparable
term and taking into account any obligation on behalf of Landlord to mitigate
its damages to the extent required by law, and (ii) all obligations and
liabilities of Tenant under this Lease which survive the termination of the
Term; (c) elect to leave this Lease in place and sue for Rent and other money
damages as the same come due; and (d) (before or after repossession of the
Premises pursuant to clause (b) above and whether or not this Lease has been
terminated) relet any portion of the Premises to such tenant(s), for such
term(s) (which may be greater or less than the remaining balance of the Term),
rent, conditions (which may include concessions or free rent) and uses as it may
determine in its sole discretion and collect and receive any rents payable by
reason of such reletting.

 

13.2        Remedies Cumulative; No Waiver. No right or remedy herein conferred
upon or reserved to Landlord is intended to be exclusive of any other right or
remedy, and each and every right

 

12

--------------------------------------------------------------------------------


 

and remedy shall be cumulative and in addition to any other right or remedy
given hereunder or now or hereafter existing at law or in equity. Any notice or
cure period provided herein shall run concurrently with any provided by
applicable law. No failure of Landlord to insist at any time upon the strict
performance of any provision of this Lease or to exercise any option, right,
power or remedy contained herein shall be construed as a waiver, modification or
relinquishment thereof as to any similar or different breach (future or
otherwise) by Tenant. Landlord’s receipt of any rent or other sum due hereunder
(including any late charge) with knowledge of any breach shall not be deemed a
waiver of such breach, and no waiver by Landlord of any provision of this Lease
shall be effective unless expressed in a writing signed by it.

 

13.3        Performance of Tenant’s Obligations. If Tenant at any time shall
fail to make any payment or perform any act on its part required to be made or
performed under this Lease, then Landlord may, without waiving or releasing
Tenant from any obligations or default hereunder, make such payment or perform
such act for the account and at the expense of Tenant, and enter upon any
portion of the Premises for the purpose of taking all such action as may be
reasonably necessary. No such entry shall be deemed an eviction of Tenant. All
sums so paid by Landlord and all necessary and incidental costs and expenses
(including reasonable attorneys’ fees and expenses) incurred in connection with
the performance of any such act by it, together with interest at the Agreed Rate
from the date of the making of such payment or the incurring of such costs and
expenses, shall be payable by Tenant to Landlord upon Landlord’s written demand
therefor.

 

13.4        Limited Remedy Event of Defaults. Notwithstanding anything to the
contrary herein contained, or any other provisions of this Lease or any other
concurrent transaction document, if Landlord is exercising remedies due solely
to the Events of Default described in clauses (c), (d), (e), (f) or (i) of
Section 12 (“Limited Remedy Events of Default”), the aggregate amount Tenant
shall be required to pay to Landlord from and after the date of the occurrence
of such Limited Remedy Event of Default (the “Occurrence Date”) shall be limited
to the sum of (i) (A) 89.9% of the fair market value of the Premises as of the
Commencement Date less (B) the sum of the present value as of the Effective Date
(using an annual discount rate equal to Fifteen and 65/100 percent (15.65%)) of
all Minimum Rent and Additional Rent received as of the Occurrence Date,
(ii) any amounts of Taxes and Other Charges which are due and payable or have
accrued under this Lease through the Occurrence Date, and (iii) any amounts of
Taxes and Other Charges which are due and payable or have accrued under this
Lease after the Occurrence Date while or so long as the Tenant remains in
possession of the Premises after any Limited Remedy Event of Default that
relates to insurance, utilities, repairs, maintenance, environmental
maintenance, remediation and compliance and other customary costs and expenses
of operating and maintaining the Premises in substantial compliance with the
terms of this Lease.

 

14.          Provisions on Termination.

 

14.1        Surrender of Possession. On the expiration of the Term or earlier
termination or cancellation of this Lease (the “Termination Date”), Tenant shall
deliver to Landlord or its designee possession of (a) the Premises (or portion
thereof if the expiration, termination, or cancellation of this Lease is not
with respect to the entire Premises) in broom clean condition and in as good a
condition as existed at the date of their possession and occupancy pursuant to
this Lease, except as repaired, replaced, rebuilt, restored, altered or added to
as permitted or required by the provisions of this Lease, ordinary wear and
tear, casualty and condemnation excepted, (b) all subtenant leases and security
deposits, all documentation related to the subtenants (including financials and
past correspondence) and copies of all

 

13

--------------------------------------------------------------------------------


 

Tenant’s books and records relating solely to the Premises, and (c) plans,
specifications, drawings or similar materials in connection with the Facility.

 

14.2        Removal of Tenant Personal Property. Tenant may remove from the
Premises in a workmanlike manner all Tenant Personal Property, leaving the
Premises in good and presentable condition and appearance, including repair of
any damage caused by such removal. Title to any Tenant Personal Property which
is not removed by Tenant as permitted above upon the expiration of the Term
shall, at Landlord’s election, vest in Landlord; provided, however, that
Landlord may remove and store or dispose at Tenant’s expense any or all of such
Tenant Personal Property which is not so removed by Tenant without obligation or
accounting to Tenant.

 

14.3        Holding Over. If Tenant shall for any reason remain in possession of
any portion of the Premises after the Termination Date, such possession shall be
a month-to-month tenancy during which time Tenant shall pay as rental on the
first (1st) Business Day of each month one and one-half (1-1/2) times the total
of the monthly Minimum Rent payable with respect to the last Lease Year plus
Additional Rent allocable to the month, all additional charges accruing during
the month and all other sums, if any, payable by Tenant pursuant to this Lease.
Nothing contained herein shall constitute the consent, express or implied, of
Landlord to the holding over of Tenant after the Termination Date, nor shall
anything contained herein be deemed to limit Landlord’s remedies.

 

14.4        Survival. All covenants, indemnities and other obligations of Tenant
under this Lease which arise on or prior to the Termination Date or which
specifically survive the expiration or termination by their own terms shall
survive the Termination Date.

 

15.          Certain Landlord Rights.

 

15.1        Entry and Examination of Records. Landlord and its representatives
may enter any portion of the Premises at any reasonable time upon not less than
twenty-four (24) hours written notice to Tenant (which notice may be transmitted
in the form of electronic mail or other similar electronic means) to inspect the
Premises for compliance with this Lease, to exhibit the Premises for sale, lease
or mortgaging, or for any other reasonable purpose; provided that no such notice
shall be required in the event of an emergency, upon and during the continuance
of an Event of Default or to post notices of non-responsibility under any
mechanic’s or materialmen’s lien law. No such entry shall unreasonably interfere
with Tenant or any subtenants in the Facility or the business operated thereon.
During normal business hours (and upon reasonable notice), Tenant will permit
Landlord and its representatives (coordinated through Landlord) to examine and
make abstracts from any of Tenant’s books and records (other than materials
protected by the attorney-client privilege and materials which such person may
not disclose without violation of a confidentiality obligation binding upon it);
provided that, so long as no Event of Default has occurred and is continuing,
Landlord shall not be entitled to exercise the foregoing rights more than once,
in the aggregate, in any calendar year.

 

15.2        Grant Liens. Any Lien or other encumbrance now existing and securing
any borrowing or other means of financing or refinancing or otherwise shall
provide for the recognition of this Lease and all Tenant’s rights hereunder.
Subject to the foregoing sentence and Section 7.3, without the consent of
Tenant, Landlord may from time to time, directly or indirectly, create or
otherwise cause to exist any Lien, title retention agreement or other
encumbrance upon the Premises, or any portion thereof or interest therein
(including this Lease), whether to secure any borrowing or other means of
financing or

 

14

--------------------------------------------------------------------------------


 

refinancing or otherwise. Upon the request of Landlord, Tenant shall subordinate
this Lease to the Lien of any such encumbrance so long as (a) such encumbrance
provides that it is subject to the rights of Tenant under this Lease and that so
long as no Event of Default shall exist beyond any applicable cure period,
Tenant’s occupancy shall not be disturbed if any Person takes possession of the
applicable portion of the Premises through foreclosure proceedings or otherwise
and (b) is otherwise in form and substance reasonably acceptable to Tenant.

 

15.3        Estoppel Certificates. At any time upon not less than ten (10) days
prior written request by either Landlord or Tenant (the “Requesting Party”) to
the other party (the “Responding Party”), the Responding Party shall have an
authorized representative execute, acknowledge and deliver to the Requesting
Party or its designee a written statement certifying (a) that this Lease,
together with any specified modifications, is in full force and effect, (b) the
dates to which Rent and additional charges have been paid, (c) that no default
currently exists on the part of the Responding Party, and to the Responding
Party’s actual knowledge, on the part of the Requesting Party or specifying any
such default, and (d) as to such other matters as the Requesting Party may
reasonably request.

 

15.4        Conveyance Release. If Landlord or any successor owner shall
transfer any portion of the Premises in accordance with this Lease, they shall
thereupon be released from all future liabilities and obligations hereunder
arising or accruing from and after the date of such conveyance or other
transfer, which instead shall thereupon be binding upon the new owner.

 

16.          Assignment and Subletting.

 

16.1        No Assignment or Subletting. Without the prior written consent of
Landlord, which may be withheld or conditioned at its sole discretion, this
Lease shall not, nor shall any interest of Tenant herein, be assigned or
encumbered by operation of law, nor shall Tenant voluntarily or involuntarily
assign, mortgage, encumber or hypothecate any interest in this Lease or sublet
any portion of the Premises. Any foregoing acts without such consent shall be
void and shall, at Landlord’s sole option, constitute an Event of Default giving
rise to Landlord’s right, among other things, to terminate this Lease. An
assignment of this Lease by Tenant shall be deemed to include: (a) entering into
a management or similar agreement relating to the operation or control of any
portion of the Premises with a Person that is not an Affiliate of Tenant; or
(b) any change (voluntary or involuntary, by operation of law or otherwise,
including the transfer, assignment, sale, hypothecation or other disposition of
any equity interest in Tenant) in the Person that ultimately exert effective
Control over the management of the affairs of Tenant as of the date hereof;
provided that an initial public offering of Tenant shall not be deemed to be an
assignment of the Lease so long as thereafter less than twenty five percent
(25%) of the voting stock of Tenant, as applicable, is held by any Person or
related group that did not have such ownership before the initial public
offering.

 

15

--------------------------------------------------------------------------------

 

16.2                        Permitted Assignments and Sublets.

 

(a)                                 Notwithstanding Section 16.1 above, Tenant
may, without Landlord’s prior written consent, assign this Lease or sublet the
Premises or any portion thereof to an Affiliate of Tenant if all of the
following are first satisfied: (i) such Affiliate fully assumes Tenant’s
obligations hereunder; (ii) Tenant remains fully liable hereunder; (iii) the use
of the applicable portion of the Premises shall comply with Section 7.1, above;
(iv) Landlord shall be provided the proposed form and content of all documents
for such assignment or sublease on or before the date that is twenty (20) days
prior to such assignment or sublease, and (v) Landlord shall be provided
executed copies of all such documents within fifteen (15) Business Days after
such assignment or sublease.

 

(b)                                 Notwithstanding Section 16.1 above,
Landlord’s consent shall not be required for any assignment of this Lease or
change of Control of Tenant if the consolidated net worth of the successor
Tenant (in the case of an assignment) or Tenant (in the case of a change of
Control of Tenant), as applicable (such entity “Resulting Tenant”) immediately
after the effectiveness of the assignment or change of Control is equal to or
greater than Three Hundred Million Dollars ($300,000,000.00) (such assignment or
change of Control, a “Strong Tenant Transfer”), and each of the following
conditions is met: (i) Resulting Tenant, or the officers, directors or managers
thereof or of the Person that controls Resulting Tenant, has sufficient
operating experience and history with respect to the Business of the Facility as
had Tenant, as applicable (or the officers, directors or managers thereof or of
the Person that controls Tenant) immediately prior to the Strong Tenant, or has
retained a management company with such expertise to manage the Facility;
(ii) after a Strong Tenant Transfer, the Resulting Tenant, if different than the
Tenant immediately prior to such Strong Tenant Transfer, shall assume all of the
obligations of Tenant under the Lease accruing subsequent to the effective date
of such Strong Tenant Transfer by a written instrument in form and substance
reasonably satisfactory to Landlord (the “Lease Assumption”); and (iii) no Event
of Default shall have occurred and be continuing hereunder. A Person shall be
deemed to have “sufficient operating experience and history” if, immediately
prior to the Strong Tenant Transfer, such Person (together with its Affiliates
and/or officers, directors and managers) (x) operated or managed (whether
directly or through its operating subsidiary(ies)) at least twelve (12) Facility
engaged in the Business of the Facility and (y) has been in the business of
operating or managing such Facility for at least three (3) years. Upon delivery
of the Lease Assumption, Landlord shall release Tenant from any liability under
the Lease first accruing from and after the effective date of such Strong Tenant
Transfer.

 

(c)                                  Notwithstanding Section 16.1 above, Tenant
may, (i) without Landlord’s prior written consent, sublet portions of the
Facility in the ordinary course of Tenant’s business to subtenants of the
Facility for customary uses ancillary to Tenant’s permitted use including,
pharmacy, physical therapy, and sundry providers, and (ii) subject to Landlord’s
prior written consent, which consent shall not be unreasonably withheld,
conditioned or delayed, sublet all or any portion of the Premises, in each case
using a form of sublease reasonably approved by Landlord.

 

(d)                                 Notwithstanding Section 16.1 above and
subject to Tenant’s obligations pursuant to Section 9.2, Tenant shall have the
right from time to time during the Term hereof and without Landlord’s further
approval, written or otherwise, to grant and assign a security interest in
Tenant’s interest in all Tenant Personal Property or other property of Tenant
that is not a part of the Premises to Tenant’s lenders. In addition, Tenant may
grant and assign a mortgage or other security interest in Tenant’s interest in
this Lease to Tenant’s lenders in connection with Tenant’s financing of Tenant’s

 

16

--------------------------------------------------------------------------------


 

interest in this Lease provided that: (i) Tenant pays all reasonable costs,
expenses and charges of Landlord incident to the granting of any such mortgage
or other security interest, including Landlord’s reasonable attorneys’ fees and
expenses and (ii) Landlord has approved, in its reasonable discretion, the form
of leasehold mortgage pursuant to which Tenant is granting a leasehold mortgage
or other security interest in this Lease.

 

(e)                                  Tenant hereby acknowledges that an
assignment, subleasing or other transfer of the Premises or a portion thereof
under this Section 16 will cause Landlord to incur administrative and other
expenses not contemplated under this Lease. Accordingly, prior to or
concurrently with an assignment, sublease or other transfer of the Premises or a
portion thereof pursuant to Section 16.1 or Sections 16.2, Tenant shall
reimburse Landlord for any and all reasonable costs and expenses (including,
without limitation, reasonable attorneys’ fees) incurred by Landlord in
connection with such assignment, sublease, or other similar transfer.

 

(f)                                   In no event shall Tenant sublet any
portion of the Premises on any basis such that the rental to be paid by the
sublessee would be based, in whole or in part, on either the income or profits
derived by the business activities of the sublessee, or any other formula, such
that any portion of the sublease rental received by Landlord would fail to
qualify as “rents from real property” within the meaning of Section 856(d) of
the U.S. Internal Revenue Code, or any similar or successor provision thereto.

 

17.                               Damage by Fire or Other Casualty. Tenant shall
promptly notify Landlord of any material damage or destruction of any portion of
the Premises and diligently repair or reconstruct such portion of the Premises
in a good and workman like manner to a like or better condition than existed
prior to such damage or destruction in accordance with Section 8.4. So long as
no Event of Default exists, any award of insurance proceeds up to and including
One Hundred Thousand Dollars ($100,000.00) shall be paid directly to Tenant. In
the event that any award of net insurance proceeds payable with respect to the
casualty are in excess of One Hundred Thousand Dollars ($100,000.00), such
insurance proceeds (i) shall be paid directly to Landlord, and (ii) if no Event
of Default exists, shall be made available to Tenant for the repair or
reconstruction of the applicable portion of the Premises subject to the
following disbursement requirements:

 

(a)                                 prior to commencement of restoration, the
architects, contracts, contractors, plans and specifications, payment and
performance bond from the general contractor for the work and a budget for the
restoration shall have been approved by Landlord, which approval shall not be
unreasonably withheld, delayed, or conditioned;

 

(b)                                 Tenant shall possess such additional funds
which Landlord reasonably determines are needed to pay all costs of the repair
or restoration and such Tenant funds shall be made available by Tenant as
required to pay for the costs of the restoration;

 

(c)                                  at the time of any disbursement, except as
permitted pursuant to Section 5.1, no mechanics’ or materialmen’s liens shall
have been filed against any of the Premises and remain undischarged;

 

(d)                                 disbursements shall be made from time to
time (within reasonable time frames to perform and complete the restoration, but
not more frequently than monthly) in an amount not exceeding

 

17

--------------------------------------------------------------------------------


 

the cost of the restoration completed since the last disbursement, upon receipt
of (i) satisfactory evidence, including architects’ certificates, of the stage
of completion, the estimated total cost of completion and performance of the
restoration to date in a good and workmanlike manner in accordance with all
material respects with the contracts, plans and specifications, (ii) waivers of
liens, and (iii) contractors’ and subcontractors’ sworn statements as to
completed work and the cost thereof for which payment is requested; and

 

(e)                                  each request for disbursement shall be
accompanied by a certificate of Tenant, signed by an officer of Tenant,
describing the restoration for which payment is requested, stating the cost
incurred in connection therewith, stating that Tenant has not previously
received payment for such restoration and, upon completion of the restoration,
also stating that the restoration has been fully completed and complies with the
applicable requirements of this Lease.

 

If such proceeds are insufficient, Tenant shall provide the required additional
funds; if such proceeds are more than sufficient, the surplus shall belong and
be paid to Tenant upon completion of the restoration in accordance with the
requirements of this Lease. Tenant shall not have any right under this Lease,
and hereby waives all rights under applicable law, to abate, reduce or offset
rent by reason of any damage or destruction of any portion of the Premises of
any amount by reason of an insured or uninsured casualty.

 

If at any time during the last two (2) years of the Term, fire or other casualty
shall render the whole or any portion of the Facility untenantable and the
Facility (or any portion thereof) cannot reasonably be expected to be repaired
within two hundred seventy (270) days from the date of such event, then Tenant,
by notice in writing to Landlord within ninety (90) days from the date of such
damage or destruction, may terminate this Lease with respect to the Facility
effective upon a date within thirty (30) days from the date of such notice in
which event (i) the insurance proceeds payable with respect to the casualty to
the Facility (except to the extent related to Tenant Personal Property) shall be
paid to Landlord, and (ii) this Lease shall be deemed terminated as to the
Facility and Minimum Rent and Additional Rent due hereunder shall be reduced by
the product of (x) the amount of the then current Minimum Rent and Additional
Rent, and (y) a fraction, the numerator of which is the portion of Landlord’s
Investment allocated to the Facility and the denominator of which is Landlord’s
Investment.

 

18.                               Condemnation. Except as provided to the
contrary in this Section 18, this Lease shall not terminate and shall remain in
full force and effect in the event of a taking or condemnation of the Premises,
or any portion thereof, and Tenant hereby waives all rights under applicable law
to abate, reduce or offset Rent by reason of such taking. If during the Term all
or substantially all (a “Complete Taking”) or a smaller portion (a “Partial
Taking”) of the Facility is taken or condemned by any competent public or
quasi-public authority, then (a) in the case of a Complete Taking, Tenant may at
its election made within thirty (30) days of the effective date of such Taking,
terminate this Lease with respect to the Facility and the current Rent shall be
equitably abated as of the effective date of such termination, or (b) in the
case of a Partial Taking, the Rent shall be abated to the same extent as the
resulting diminution in Fair Market Value of the applicable portion of the
Premises. The resulting diminution in Fair Market Value on the effective date of
a Partial Taking shall be as established pursuant to Exhibit B. In the event
this Lease is terminated as to the Facility under this Section 18, then the
Minimum Rent and Additional Rent due hereunder shall be reduced by the product
of (i) the amount of the then current Minimum Rent and Additional Rent, and
(ii) a fraction, the numerator of which is the portion of Landlord’s Investment
allocated to the Facility and the denominator of which is Landlord’s

 

18

--------------------------------------------------------------------------------


 

Investment. Landlord alone shall be entitled to receive and retain any award for
a taking or condemnation other than a temporary taking; provided, however.
Tenant shall be entitled to submit its own claim in the event of any such taking
or condemnation with respect to the value of (u) Tenant’s leasehold interest in
any portion of the Premises, (v) the relocation costs incurred by Tenant as a
result thereof, (w) Tenant Personal Property, (x) other tangible property,
(y) moving expenses, and/or (z) loss of business, if available. In the event of
a temporary taking of less than all or substantially all of the Premises, Tenant
shall be entitled to receive and retain any and all awards for the temporary
taking and the Minimum Rent and Additional Rent due under this Lease shall be
not be abated during the period of such temporary taking.

 

19.                               Indemnification. Tenant agrees to protect,
indemnify, defend and save harmless Landlord, its directors, officers,
shareholders, agents and employees (each an “Indemnitee”) from and against any
and all foreseeable or unforeseeable liability, expense, loss, cost, deficiency,
fine, penalty or damage (including punitive but excluding consequential damages)
of any kind or nature, including reasonable attorneys’ fees, from any suits,
claims or demands, on account of any matter or thing, action or failure to act
arising out of or in connection with (unless caused by an Indemnitee) this
Lease, the Premises or the operations of Tenant on any portion of the Premises,
including (a) the breach by Tenant of any of its representations, warranties,
covenants or other obligations hereunder, (b) any Protest, and (c) all known and
unknown Environmental Activities on any portion of the Premises, Hazardous
Materials Claims or violations by Tenant of a Hazardous Materials Law with
respect to any portion of the Premises, except to the extent such Environmental
Activities, Hazardous Materials Claims or violations arise out of any negligent
or willful act or omission of Landlord or its affiliates, employees or agents.
Upon receiving knowledge of any suit, claim or demand asserted by a third party
that Landlord believes is covered by this indemnity, it shall promptly give
Tenant written notice of such matter. If Landlord does not elect to defend the
matter with its own counsel at Tenant’s expense, Tenant shall then defend
Landlord at Tenant’s expense (including Landlord’s reasonable attorneys’ fees
and costs) with legal counsel reasonably satisfactory to Landlord and Tenant’s
insurer. The obligations of Tenant under this Section 19 shall survive any
termination, expiration, or rejection in bankruptcy of this Lease, but only with
respect to matters that arose, occurred, or existed prior to such termination,
expiration, or rejection.

 

20.                               Disputes. If any party brings any action to
interpret or enforce this Lease, or for damages for any alleged breach, the
prevailing party shall be entitled to reasonable attorneys’ fees and costs as
awarded by the court in addition to all other recovery, damages and costs. EACH
PARTY HEREBY WAIVES ANY RIGHTS TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM BROUGHT BY EITHER PARTY AGAINST THE OTHER IN CONNECTION WITH ANY
MATTER WHATSOEVER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS
LEASE, INCLUDING RELATIONSHIP OF THE PARTIES, TENANT’S USE AND OCCUPANCY OF ANY
PORTION OF THE PREMISES, OR ANY CLAIM OF INJURY OR DAMAGE RELATING TO THE
FOREGOING OR THE ENFORCEMENT OF ANY REMEDY.

 

21.                               Notices. All notices and demands,
certificates, requests, consents, approvals and other similar instruments under
this Lease shall be in writing and sent by personal delivery, U.S. certified or
registered mail (return receipt requested, postage prepaid) or FedEx or similar
generally recognized overnight carrier regularly providing proof of delivery,
addressed as follows:

 

19

--------------------------------------------------------------------------------


 

*If to Tenant, which has appointed

 

If to Landlord:

 

 

 

21st Century Oncology, Inc.

 

 

as agent/attorney-in-fact:

 

 

 

 

 

21st Century Oncology, Inc.

 

Theriac - Warwick, LLC

2270 Colonial Blvd.

 

6321 Daniels Parkway, Suite 200

Ft. Myers, Florida 33907

 

Ft. Myers, Florida 33907

Attn: Chief Financial Officer

 

Attn: Jay Bunnell

 

--------------------------------------------------------------------------------

*Name of Tenant

 

Facsimile: (239) 936-5485

 

 

 

 

 

 

With a copy to:

 

With a copy to:

 

 

 

21st Century Oncology, Inc.

 

Henderson Franklin Law Firm

Columbia Center, Suite 1200

 

P.O. Box 280

210 W Big Beaver Rd

 

Ft. Myers, FL 33901

Troy, MI 48084

 

Attn: Bruce E. Sands, Esq.

Attn: Kimberly Commins-Tzoumakeas

 

Facsimile: (239)344-1546

Facsimile: (248)740-7501

 

 

 

A party may designate a different address by notice as provided above. Any
notice or other instrument so delivered (whether accepted or refused) shall be
deemed to have been given and received on the date of delivery established by
U.S. Post Office return receipt or the carrier’s proof of delivery or, if not so
delivered, upon its receipt. Delivery to any officer, general partner or
principal of a party shall be deemed delivery to such party. Notice to any one
co-Tenant shall be deemed notice to all co-Tenants.

 

22.                               Miscellaneous. Since each party has been
represented by counsel and this Lease has been freely and fairly negotiated, all
provisions shall be interpreted according to their fair meaning and shall not be
strictly construed against any party. While nothing contained in this Lease
should be deemed or construed to constitute an extension of credit by Landlord
to Tenant, if a portion of any payment made to Landlord is deemed to violate any
applicable laws regarding usury, such portion shall be held by Landlord to pay
the future obligations of Tenant as such obligations arise and if Tenant
discharges and performs all obligations hereunder, such funds will be reimbursed
(without interest) to Tenant on the Termination Date. If any part of this Lease
shall be determined to be invalid or unenforceable, the remainder shall
nevertheless continue in full force and effect. Time is of the essence, and
whenever action must be taken (including the giving of notice or the delivery of
documents) hereunder during a certain period of time or by a particular date
that ends or occurs on a Saturday, Sunday or federal holiday, then such period
or date shall be extended until the immediately following Business Day. Whenever
the words “including”, “include” or “includes” are used in this Lease, they
shall be interpreted in a non-exclusive manner as though the words “without
limitation” immediately followed. Whenever the words day or days are used in
this Lease, they shall mean “calendar day” or “calendar days” unless expressly
provided to the contrary. The titles and headings in this Lease are for
convenience of reference only and shall not in any way affect the meaning or
construction of any provision. Unless otherwise expressly provided, references
to any “Section” mean a section of this Lease (including all subsections), to
any “Exhibit” or “Schedule” mean an exhibit or schedule attached hereto or to
“Medicare” or “Medicaid” mean such programs and shall include any successor
program. If more than one Person is Tenant hereunder, their liability and
obligations hereunder shall be joint and several. Promptly upon the request

 

20

--------------------------------------------------------------------------------

 

of either party and at its expense, the parties shall prepare, enter into and
record a suitable short form memorandum of this Lease. This Lease (a) contains
the entire agreement of the parties as to the subject matter hereof and
supersedes all prior or contemporaneous verbal or written agreements or
understandings, (b) may be executed in one or more facsimile or electronic
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same document, (c) may only be amended by a writing
executed by the parties, (d) shall inure to the benefit of and be binding upon
the successors and permitted assigns of the parties, (e) shall be governed by
and construed and enforced in accordance with the internal laws of the State of
Florida, without regard to the conflict of laws rules thereof, provided that the
law of the State in which the Facility is located (each a “Situs State”) shall
govern procedures for enforcing, in the respective Situs State, provisional and
other remedies directly related to the Facility and related personal property as
may be required pursuant to the law of such Situs State, including without
limitation the appointment of a receiver; and, further provided that the law of
the Situs State also applies to the extent, but only to the extent, necessary to
create, perfect and foreclose the security interests and liens created under
this Lease, and (f) incorporates by this reference any Exhibits and Schedules
attached hereto.

 

23.                               Right of First Refusal.

 

(a)                                 During the Term and subject to the terms and
conditions and except as otherwise expressly provided in this Section 23. Tenant
shall have a right of first refusal to purchase the entire Property subject to a
Third Party Offer (as defined below). Within five (5) Business Days of
Landlord’s decision to accept a Third Party Offer (or its acceptance of such
offer subject to the right of first refusal granted herein) Landlord shall
deliver to Tenant a written notice (the “Offer Notice”) (i) stating that
Landlord is prepared to accept (or has already accepted subject to the right of
first refusal granted herein) the applicable Third Party Offer, (ii) identifying
the Facility, and (iii) describing the material terms and conditions (including
purchase price and earnest money deposit) under which the third party proposes
to purchase the Facility.

 

(b)                                 As used herein, “Third Party Offer” shall
mean a written offer, proposal, letter of intent or similar instrument setting
forth the material terms and conditions under which a third party which is not
an Affiliate of Landlord proposes to enter into a purchase of the Property.

 

(c)                                  Tenant shall have fifteen (15) Business
Days from its receipt of an Offer Notice to elect to purchase the Facility by
delivery of written notice of such election to Landlord (the “Purchase Notice”).
For the avoidance of doubt, Tenant may only elect to purchase all of the
Facility and may not elect to purchase some but not all of the Facility.

 

(d)                                 Landlord and Tenant shall have a period of
thirty (30) days from Landlord’s receipt of the Purchase Notice (the “Purchase
Agreement Period”) to negotiate in good faith a purchase and sale agreement and
related documentation necessary to complete the disposition of the Facility (the
“Purchase Documentation”). The Purchase Documentation shall contain the purchase
price, earnest money deposit, and other material terms and conditions contained
in the Third Party Offer. In the event Landlord and Tenant enter into the
Purchase Documentation within the Purchase Agreement Period, then the
transaction that is the subject of such Purchase Documentation shall be
consummated within thirty (30) days of the execution thereof (the “Closing
Date”).

 

21

--------------------------------------------------------------------------------


 

(e)                                  In the event that (i) Tenant does not
timely provide the Purchase Notice, (ii) Landlord and Tenant are unable to agree
upon the Purchase Documentation within the Purchase Agreement Period, or
(iii) following execution of the Purchase Documentation, the transaction that is
the subject thereof is not consummated on or before the Closing Date as a result
of a default by Tenant in its obligations under the Purchase Documentation, then
Landlord shall be free to sell the Facility to the third party who submitted the
Third Party Offer on terms not materially more favorable to the acquiring party
than are set forth in the applicable Third Party Offer. If such sale is not
consummated within thirty (30) days following the Purchase Agreement Period, or
if at any time Landlord agrees with such third party to modify the terms of the
proposed transaction in a manner materially more favorable to the third party,
Tenant’s right of first refusal as granted herein shall be reinstituted and
Landlord shall give Tenant prompt written notice of the same.

 

(f)                                   Notwithstanding anything in this
Section 23 which may be construed or interpreted to the contrary, the terms of
this Section 23 (including the right of first refusal granted herein) shall not
apply to any of the following: (i) any sale, transfer, or other disposition of
the Premises or any portion thereof to any Affiliate, parent, or subsidiary of
Landlord or to a joint venture entity, relationship, partnership or similar
business arrangement in which Landlord or any of Landlord’s Affiliates is the
managing member or general partner and holds at least a twenty five percent
(25%) equity ownership interest, (ii) to any merger, business combination, or
similar transaction involving all or substantially all of the assets of Landlord
and its Affiliates; or (iii) any judicial or non-judicial foreclosure sale or
deed in lieu of foreclosure pursuant to any mortgage or deed of trust now or
hereafter encumbering the Premises or any portion thereof in favor of an
unaffiliated third party.

 

(g)                                 In the event Tenant purchases the Facility
pursuant to this Section 23, this Lease shall terminate as to the Facility and
the Minimum Rent and Additional Rent due hereunder shall be reduced by the
product of (i) the amount of the then current Minimum Rent and Additional Rent,
and (ii) a fraction, the numerator of which is the portion of Landlord’s
Investment allocable to the Facility and the denominator of which is Landlord’s
Investment.

 

24.                               Tax Treatment; Reporting. Landlord and Tenant
each acknowledge that each shall treat this transaction as a true lease for
state law purposes and shall report this transaction as a lease for Federal
income tax purposes. For Federal income tax purposes each shall report this
Lease as a true lease with Landlord as the owner of the Premises and Tenant as
the lessee of such Premises including: (1) treating Landlord as the owner of the
property eligible to claim depreciation deductions under Section 167 or 168 of
the Internal Revenue Code of 1986 (the “Code”) with respect to the Premises,
(2) Tenant reporting its Rent payments as rent expense under Section 162 of the
Code, and (3) Landlord reporting the Rent payments as rental income. For the
avoidance of doubt, nothing in this Lease shall be deemed to constitute a
guaranty, warranty or representation by either Landlord or Tenant as to the
actual treatment of this transaction for state law purposes and for federal
income tax purposes.

 

[Signature Page to Follow]

 

22

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Lease has been executed by Landlord and Tenant as of
the date first written above.

 

Signed, sealed and delivered in the presence of:

 

 

 

TENANT:

 

 

 

 

 

SOUTHERN NEW ENGLAND REGIONAL

CANCER CENTER, LLC, a Rhode Island limited

liability company

 

 

 

/s/ Robert I. Stolzman

 

By:

/s/ Sarah J. Flaherty

Witness #1 Signature

 

Print:

Sarah J. Flaherty

 

 

 

Robert I. Stolzman

 

 

Witness #1 Typed/Printed Name

 

Its: Manager

 

 

 

/s/ Gregory A. Mercurio Jr

 

 

Witness #2 Signature

 

 

 

 

 

Gregory A. Mercurio Jr

 

 

Witness #2 Typed/Printed Name

 

 

 

 

 

 

 

 

 

 

LANDLORD:

 

 

 

 

 

THERIAC - WARWICK, LLC, a Florida limited

liability company

 

 

 

/s/ James Bunnell

 

By:

TEM, LLC, a Florida limited liability

Witness #1 Signature

 

 

company, its Manager

 

 

 

(FL Document # L06000088324)

James Bunnell

 

 

Witness #1 Typed/Printed Name

 

 

 

 

 

/s/ Jelena Ahlborn

 

By:

/s/ Daniel E. Dosoretz

Witness #2 Signature

 

 

Daniel E. Dosoretz Managing Member

 

 

 

Jelena Ahlborn

 

 

Witness #2 Typed/Printed Name

 

 

 

23

--------------------------------------------------------------------------------


 

EXHIBIT A

 

LEGAL DESCRIPTION

 

A parcel of real property located in Kent County, Rhode Island under Assessors
Plat number 247 Lot 7, more particularly described as follows:

 

PARCEL 1:

 

THAT certain tract or parcel of land with all the buildings and improvements
thereon situated on the southwesterly side of Toll Gate Road in the City of
Warwick, State of Rhode Island, bounded and described as follows:

 

Beginning at a point in the southwesterly line of Toll Gate Road at the
northeasterly comer of land now or formerly of Four Hundred Seventy Tollgate
Realty and the northwesterly comer of the premises herein described, thence
running southeasterly, bounding northeasterly on said Toll Gate Road a distance
of one hundred eighty (180) feet to land now or formerly of Donate Cacchiotti
and wife; thence turning and running southwesterly, bounding southeasterly on
said last named land, a distance of one hundred twenty (120) feet to a corner,
thence turning and running northwesterly, bounding southwesterly still on said
last named land, a distance of one hundred eighty (180) feet to the
southeasterly comer of said land of Four Hundred Seventy Tollgate Realty, thence
turning and running northeasterly, bounding northwesterly on said last named
land, a distance of one hundred twenty (120) feet to the point and place of
beginning.

 

PARCEL II:

 

That certain real estate situated in the City of Warwick, County of Kent, State
of Rhode Island, bounded and described as follows:

 

Beginning at a granite bound situated in the southwesterly line of Toll Gate
Road, said point being the northerly corner of land now or formerly of Paul
Rossignoli and Alexander Calenda, said granite bound being the easterly corner
of the herein described parcel:

 

Thence running northwesterly bounded northeasterly by Toll Gate Road 12.74 feet
to the easterly corner of land now or formerly 450 Tollgate Associates; thence
turning an interior angle of 90°-00’-00” and running southwesterly 120.00 feet
to a point; thence turning an interior angle of 270°-00’-00” and running
northwesterly 180.00 feet to a point, said last two courses being bounded
northwesterly and northeasterly by the aforementioned 4:50 Tollgate Associates
land; thence turning an interior angle of 90°-00’-00” and running southwesterly
50.00 foot to a point; thence turning an interior angle of 90°-00’-00” and
running southeasterly 230.00 feet to a point; thence turning an interior angle
of 90°-00’-00” and running northeasterly 84.82 feet to a point, said last three
courses being bounded northwesterly, southwesterly and southeasterly by land of
the Grantors; thence turning an interior angle of 134°-56’-32” and running
northerly 52.64 feet to a point; thence turning an interior angle of
225°-03’-28” and running northeasterly 48.00 feet to the point and place of
beginning, there forming an interior angle of 90°-00’-00” with the first
described boundary course.

 

Said above described parcel contains 15,019 square feet of land.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FAIR MARKET VALUE

 

“Fair Market Value” or “Fair Market Rent” means the fair market value (or fair
market rent, as applicable) of the Premises or applicable portion thereof on a
specified date as agreed to by the parties, or failing such agreement within ten
(10) days of such date, as established pursuant the following appraisal process.
Each party shall within ten (10) days after written demand by the other select
one MAI Appraiser to participate in the determination of Fair Market Value or
Fair Market Rent, as applicable. For all purposes under this Lease, the Fair
Market Value shall be the fair market value of the Premises or applicable
portion thereof unencumbered by this Lease. Within ten (10) days of such
selection, the MAI Appraisers so selected by the parties shall select a third
(3rd) MAI Appraiser. The three (3) selected MAI Appraisers shall each determine
the Fair Market Value (or, as applicable, Fair Market Rent) of the Premises or
applicable portion thereof within thirty (30) days of the selection of the third
appraiser. To the extent consistent with sound appraisal practices as then
existing at the time of any such appraisal, and if requested by Landlord, such
appraisal shall be made on a basis consistent with the basis on which the
Premises or applicable portion thereof were appraised at the time of their
acquisition by Landlord. Tenant shall pay the fees and expenses of any MAI
Appraiser retained pursuant to this Exhibit.

 

If either party fails to select a MAI Appraiser within the time period set forth
in the foregoing paragraph, the MAI Appraiser selected by the other party shall
alone determine the fair market value (or, as applicable, fair market rent) of
the Premises or applicable portion thereof in accordance with the provisions of
this Exhibit and the Fair Market Value (or Fair Market Rent) so determined shall
be binding upon the parties. If the MAI Appraisers selected by the parties are
unable to agree upon a third (3rd) MAI Appraiser within the time period set
forth in the foregoing paragraph, either party shall have the right to apply at
Tenant’s expense to the presiding judge of the court of original trial
jurisdiction in the county in which the Premises or applicable portion thereof
are located to name the third (3rd) MAI Appraiser.

 

Within five(5) days after completion of the third (3rd) MAI Appraiser’s
appraisal, all three (3) MAI Appraisers shall meet and a majority of the MAI
Appraisers shall attempt to determine the fair market value (or, as applicable,
fair market rent) of the Premises or applicable portion thereof. If a majority
are unable to determine the fair market value (or fair market rent) at such
meeting, the three (3) appraisals shall be added together and their total
divided by three (3). The resulting quotient shall be the Fair Market Value (or,
as applicable, Fair Market Rent). If, however, either or both of the low
appraisal or the high appraisal are more than ten percent (10%) lower or higher
than the middle appraisal, any such lower or higher appraisal shall be
disregarded. If only one (1) appraisal is disregarded, the remaining two
(2) appraisals shall be added together and their total divided by two (2), and
the resulting quotient shall be such Fair Market Value (or, as applicable, Fair
Market Rent). If both the lower appraisal and higher appraisal are disregarded
as provided herein, the middle appraisal shall be such Fair Market Value (or
Fair Market Rent). In any event, the result of the foregoing appraisal process
shall be final and binding.

 

“MAI Appraiser” shall mean an appraiser licensed or otherwise qualified to do
business in the state(s) where the Premises or applicable portion thereof are
located and who has substantial experience in performing appraisals of Facility
similar to the Premises or applicable portion thereof and is certified as a
member of the American Institute of Real Estate Appraisers or certified as a
SRPA by the Society of Real Estate Appraisers, or, if such organizations no
longer exist or certify appraisers, such successor organization or such other
organization as is approved by Landlord.

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

PERMITTED EXCEPTIONS

 

1.                                      The standard printed exceptions,
conditions and exclusions from coverage contained in the standard coverage
owner’s title policy then prevailing in use at the title company that
consummates the sale transaction.

 

2.                                      Any matters which an accurate survey of
the Premises may show.

 

3.                                      Real property taxes and assessments.

 

4.                                      Any matters shown as title exceptions in
the ALTA Owner’s Policy of Title Insurance obtained by Landlord in connection
with its acquisition of the Premises.

 

5.                                      Such other matters burdening the
Premises which were created with the consent or knowledge of Tenant or arising
out of Tenant’s acts or omissions.

 

--------------------------------------------------------------------------------

 

EXHIBIT D

 

CERTAIN DEFINITIONS

 

For purposes of this Lease, the following terms and words shall have the
specified meanings:

 

ENVIRONMENTAL DEFINITIONS

 

“Environmental Activities” shall mean the use, generation, transportation,
handling, discharge, production, treatment, storage, release or disposal of any
Hazardous Materials at any time to or from any portion of the Premises or
located on or present on or under any portion of the Premises.

 

“Hazardous Materials” shall mean (a) any petroleum products and/or by-products
(including any fraction thereof), flammable substances, explosives, radioactive
materials, hazardous or toxic wastes, substances or materials, known carcinogens
or any other materials, contaminants or pollutants as to which liability or
standards of conduct are imposed under Hazardous Materials Laws, which pose a
hazard to any portion of the Premises or to Persons on or about any portion of
the Premises or cause any portion of the Premises to be in violation of any
Hazardous Materials Laws; (b) asbestos in any form which is friable; (c) urea
formaldehyde in foam insulation or any other form; (d) transformers or other
equipment which contain dielectric fluid containing levels of polychlorinated
biphenyls in excess of fifty (50) parts per million or any other more
restrictive standard then prevailing; (e) medical wastes and biohazards;
(f) radon gas; and (g) any other chemical, material or substance, exposure to
which is prohibited, limited or regulated by any governmental authority because
of its dangerous or deleterious properties or characteristics or would pose a
hazard to the health and safety of the occupants of any portion of the Premises
or the owners and/or occupants of property adjacent to or surrounding any
portion of the Premises, including, without limitation, any materials or
substances that are listed in the United States Department of Transportation
Hazardous Materials Table (49 CFR 172.101) as amended from time to time.

 

“Hazardous Materials Claims” shall mean any and all enforcement, clean-up,
removal or other governmental or regulatory actions, claims or orders
threatened, completed or instituted pursuant to any Hazardous Material Laws,
together with all claims made or threatened by any third party against any
portion of the Premises, Landlord or Tenant relating to damage, contribution,
cost recovery compensation, loss or injury resulting from any Hazardous
Materials.

 

“Hazardous Materials Laws” shall mean any laws, ordinances, regulations,
rules having the force and effect of law, or orders relating to the environment,
health and safety, Environmental Activities, Hazardous Materials, air and water
quality, waste disposal and other environmental matters.

 

OTHER DEFINITIONS

 

“Affiliate” shall mean with respect to any Person, any other Person which
Controls, is Controlled by or is under common Control with the first Person.

 

“Business Day” shall mean each Monday, Tuesday, Wednesday, Thursday and Friday
that is not a day on which national banks in the City of New York, New York, or
in the municipality wherein the Facility is located are closed.

 

“CC&R’s” shall mean covenants, conditions and restrictions or similar use,
maintenance or ownership obligations encumbering or binding upon the real
property comprising the Facility.

 

1

--------------------------------------------------------------------------------


 

“Control” shall mean, as applied to any Person, the possession, directly or
indirectly, of the power to direct the management and policies of that Person,
whether through ownership, voting control, by contract or otherwise.

 

“Consumer Price Index or CPI” shall mean the Consumer Price Index as now
published by the U.S. Bureau of Labor Statistics under the caption: “United
States City Average for Urban Wage Earners and Clerical Workers All Items,” or
any revision or equivalent thereof hereafter published by that Bureau, or if
there ceases to be any such publication, any substantially equivalent Price
Index generally recognized as authoritative, designated by Landlord.

 

“Debt to Equity Ratio” shall mean the ratio of Total Liabilities to Net Worth.

 

“Medical Waste” shall mean all medical waste as defined by California Health and
Safety Code §117690, as amended or supplemented. If a Situs State has a
comparable statute that defines “medical waste”, Medical Waste for purposes of
all Facility in such Situs State shall have the meaning set forth in such
statute.

 

“Landlord’s Investment” shall mean, as to any particular Facility, the amount
shown for the Facility on Exhibit F hereof.

 

“Net Worth” means with respect to any Person, the amount by which such Person’s
Total Assets exceeds Total Liabilities.

 

“Person” shall mean any individual, partnership, association, corporation,
limited liability company or other entity.

 

“Total Assets” means all assets of a Person determined on a consolidated basis
in accordance with generally accepted accounting principles.

 

“Total Liabilities” means all liabilities of a Person (excluding deferred tax
liability) determined on a consolidated basis in accordance with generally
accepted accounting principles.

 

2

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FINANCIAL, MANAGEMENT AND REGULATORY REPORTS

 

Tenant shall keep adequate records and books of account with respect to the
finances and business of Tenant generally and with respect to the Premises, in
accordance with generally accepted accounting principles (“GAAP”) consistently
applied.

 

During the Term, Tenant shall deliver to Landlord, within thirty (30) days of
receipt of written request from Landlord, current annual audited financial
statements of Tenant certified by a nationally recognized firm of independent
certified public accountants. In addition, Tenant shall also furnish to
Landlord, if requested in writing by Landlord, unaudited financial statements
and all other quarterly reports of Tenant prior to sixty (60) days after the end
of each of the three remaining quarters, certified by their respective chief
financial officers, and all filings, if any, of Form 10-K, Form 10-Q and other
required filings with the Securities and Exchange Commission pursuant to the
provisions of the Securities Exchange Act of 1934, as amended, or any other law.

 

If, for whatever reason, the financial results of Tenant do not appear, or are
not included, in the consolidated financial statements required to be provided
to Landlord pursuant to the foregoing paragraph, then Tenant shall also deliver
to Landlord Tenant’s financial statements meeting the same requirements and
within the same timeframes as required for Holdings pursuant to the foregoing
paragraph.

 

All financial statements shall be prepared in accordance with GAAP consistently
applied. All annual financial statements shall be accompanied (i) by an opinion
of the accounting firm preparing such statements stating that (A) there are no
qualifications as to the scope of the audit and (B) the audit was performed in
accordance with GAAP and (ii) by the affidavit of the president or a vice
president (or officer, director or manager of a similar position) of Tenant,
dated within five (5) days of the delivery of such statement, stating that
(C) the affiant knows of no Event of Default, or event which, upon notice or the
passage of time or both, would become an Event of Default which has occurred and
is continuing hereunder or, if any such event has occurred and is continuing,
specifying the nature and period of existence thereof and what action Tenant has
taken or proposes to take with respect thereto and (D) except as otherwise
specified in such affidavit, that to affiant’s knowledge Tenant has fulfilled
all of its obligations under this Lease which are required to be fulfilled on or
prior to the date of such affidavit. All financial statements shall be sent via
email to Landlord at jay@theriacenterprises.com or to such other email address
which Landlord shall, in writing, direct.

 

Also within thirty (30) days of receipt of written request by Landlord, Tenant
shall deliver to Landlord current quarterly profit and loss reports concerning
the Business at the Facility and the combined Facility in this Lease. Such
reports shall be in substantially the same form as delivered by Tenant to
Landlord in connection with Landlord’s acquisition of the Premises and shall
contain a level of detail reasonably satisfactory to Landlord. Such reports
shall be sent via email to Landlord at jay@theriacenterprises.com or to such
other email address which Landlord shall, in writing, direct.

 

Tenant shall furnish to Landlord within ten (10) days of receipt written notice
of any of the following: (i) any material violation of any federal, state, or
local licensing or reimbursement certification statute or regulation, including
Medicare or Medicaid, (ii) any suspension, termination or restriction placed on
Tenant or any portion of the Premises or the operation of any portion of the
Business which would have a material adverse effect on the operation of the
Business at the Facility, and (iii) any material violation of any permit,
approval or certification in connection with any portion of the Premises

 

1

--------------------------------------------------------------------------------


 

or any portion of the Business, by any federal, state, or local authority,
including Medicare or Medicaid, if applicable.

 

Tenant shall, within thirty (30) days of receipt of written request by Landlord,
provide Landlord with a current annual operating budget covering the operations
of Holdings for the forthcoming fiscal year. If, for whatever reason, the
operating budget of Holdings would not include and cover the operations of
Tenant for the forthcoming fiscal year, then Tenant shall deliver to Landlord,
within sixty (60) days after the beginning of Tenant’s fiscal year, an annual
operating budget covering the operations of Tenant for such fiscal year.

 

2

--------------------------------------------------------------------------------


 

EXHIBIT F

 

LANDLORD’S INVESTMENT

 

 

 

 

 

 

 

 

 

Landlord’s

 

#

 

Location

 

Street Address

 

State

 

Investment

 

 

 

 

 

 

 

 

 

 

 

1

 

Warwick

 

450 Toll Gate Road

 

RI

 

$

3,533,000.00

 

 

--------------------------------------------------------------------------------
